Motion for enlargement of time and for other relief granted to the extent of enlarging the time of the defendant-appellant to file her record on appeal and appellant’s points until two days after the settlement of the record on appeal by the Special Term Justice. If, upon the settlement of the record on appeal, additional papers are required to be added to the papers in the proposed printed record on appeal such additional papers may be supplied in typewritten or mimeographed form on condition that six copies of such additional papers are filed with this court at the time of filing the printed record on appeal and one copy of such additional papers is served upon the attorney for respondent. If the record on appeal and appellant’s points are filed prior to May 17, 1961, the case may be noticed for argument for the June 1961 Term of this court, the appeal to be heard on June 9, 1961. Respondent’s points are to be filed on or before June 7, 1961. In all other respects, the motion is denied. The order of this court entered on April 6, 1961 is modified accordingly. Concur — Breitel, J. P., Rabin, Tálente, McNally and Bastow, JJ.